      Case 1:19-cv-01739-DAD-BAM Document 28 Filed 10/15/20 Page 1 of 2


 1
     Jeffrey A. Katz, Bar No. 137246
 2   KESHER LAW GROUP, P.C.
     1919 N. Heliotrope Dr.
 3   Santa Ana, CA 92706
     Telephone: (714) 296-8309
 4   Jeffrey.katz@kesherlawgroup.com
 5   Attorney for Plaintiff GARRETT CASE
 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA – FRESNO
10
     GARRETT CASE;                               Case No.: 1:19-CV-01739-DAD-BAM
11
                      Plaintiff,                 ORDER REGARDING STIPULATION
12                                               ALLOWING PLAINTIFF TO FILE FIRST
            v.                                   AMENDED COMPLAINT
13
     RAYTHEL FISHER, in his individual and
14   official capacities, TIM NEAL, in his       (Doc. No. 27)
     individual and official capacities,
15   HARMINDER SINGH LONGIA, M.D., in
     his individual and official capacities,
16   SARA SMITH, in his individual and
     official capacities, EVALYN HOROWITZ,
17   M.D., in her individual capacity,
     PATRICIA JOHNSON, in her individual
18   capacity, WEI GU, M.D., in his individual
     capacity, and DOES 1-20, inclusive,
19
                      Defendants.
20
21

22

23

24

25

26
27

28                                               1.
                                       ORDER ALLOWING PLAINTIFF
                                    TO FILE FIRST AMENDED COMPLAINT
       Case 1:19-cv-01739-DAD-BAM Document 28 Filed 10/15/20 Page 2 of 2


 1          Pursuant to the parties’ stipulation, Plaintiff may file his First Amended Complaint, a copy of

 2   which is attached as Exhibit A to the parties’ stipulation (Doc. No. 27). Plaintiff’s First Amended

 3   Complaint shall be separately filed on the docket within seven days of this Order. Defendants R.

 4   Fisher, H. Singh-Longia, P. Johnson, and W. Gu’s Answer to the Complaint (Doc. No. 13) shall be

 5   deemed their response to the First Amended Complaint. Defendants O. Akintola, R. Dingh, and H.

 6   Moseley’s response to the First Amended Complaint shall be filed within thirty (30) days of service

 7   of the First Amended Complaint.

 8          The Court further SETS a STATUS CONFERENCE for December 22, 2020, at 9:00 AM in

 9   Courtroom 8 (BAM) before the undersigned to any need to amend the Scheduling Order in this

10   case. Plaintiff shall serve a copy of this order on O. Akintola, R. Dingh, and H. Moseley and file

11   proof of such service with the Court. At least one (1) full week prior to the Status Conference, the

12   parties SHALL jointly submit any proposed dates they believe are necessary in light of the First

13   Amended Complaint. The parties are encouraged to appear at the status conference by telephone

14   with each party using the following dial-in number and access code: dial-in number 1-877-411-

15   9748; access code 3219139.

16
     IT IS SO ORDERED.
17

18      Dated:     October 15, 2020                           /s/ Barbara   A. McAuliffe            _
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28                                                     2.
                                         ORDER ALLOWING PLAINTIFF
                                      TO FILE FIRST AMENDED COMPLAINT
